Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2015

                                    No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18394
                       Honorable Martha B. Tanner, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       On July 22, 2015, this court dismissed this appeal for want of prosecution. Appellant
Burton Kahn timely filed a motion for rehearing, which the panel denied on August 12, 2015.
On August 25, 2015, Appellant filed a motion for en banc reconsideration.
        The en banc court has considered the motion; the motion is DENIED. See TEX. R. APP.
P. 49.7.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court